SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

665
KA 13-00155
PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

SARAH J. CUSHMAN, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


BRIDGET L. FIELD, ROCHESTER, FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Joanne M. Winslow, J.), rendered November 13, 2012. The judgment
convicted defendant, upon her plea of guilty, of robbery in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: In appeal Nos. 1 and 2, defendant appeals from
judgments convicting her upon her respective pleas of guilty of
robbery in the first degree (Penal Law § 160.15 [3]) and, in appeal
No. 3, she appeals from a judgment convicting her upon her plea of
guilty of burglary in the second degree (§ 140.25 [2]). All of the
pleas were entered during one plea proceeding, following the denial of
defendant’s suppression motion concerning all of the charges. We
conclude that defendant knowingly, voluntarily and intelligently
waived the right to appeal (see generally People v Lopez, 6 NY3d 248,
256). Supreme Court “thoroughly reviewed the consequences of the
waiver with defendant, after which defendant indicated that [she]
understood those consequences and orally waived [her] right to appeal”
(People v Abernathy, 136 AD3d 1276, 1276, lv denied 27 NY3d 1127).
Contrary to defendant’s contention, the record establishes that the
valid waiver of the right to appeal “was intended comprehensively to
cover all aspects of the case” (People v Burley, 136 AD3d 1404, 1404,
lv denied 27 NY3d 993 [internal quotation marks omitted]), and
therefore encompasses defendant’s challenge to the court’s suppression
ruling (see People v Sanders, 25 NY3d 337, 342; People v Kemp, 94 NY2d
831, 833). Contrary to defendant’s further contention, the record
also establishes that defendant waived both her right to appeal the
conviction and the right to appeal the harshness of the sentence, and
the valid waiver therefore forecloses defendant’s challenge to the
severity of the sentence (see People v Martin, 136 AD3d 1310, 1311, lv
                                 -2-                           665
                                                         KA 13-00155

denied 27 NY3d 1071; cf. People v Maracle, 19 NY3d 925, 928; see
generally Lopez, 6 NY3d at 256).




Entered:   September 30, 2016                  Frances E. Cafarell
                                               Clerk of the Court